DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,350,137 and 10/406,069 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Torrey Spink on 9/10/2021.
The application has been amended as follows:
1. (Currently Amended) A method for performing cardiopulmonary resuscitation (CPR), comprising:
performing CPR by repeatedly compressing the chest while gradually elevating the head, heart, and shoulders of an individual from a starting elevation angle to a final elevation angle greater than zero degrees relative to horizontal;

regulating the intrathoracic pressure of the individual while performing the CPR; and
after spontaneous circulation is established, stopping the performance of chest compressions while maintaining the [[heart]] head, heart, and shoulders of the individual in an elevated position for a clinically-desirable timeframe, wherein the clinically-desirable timeframe is between about 1 and 60 minutes.

7.  (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim 1, wherein:
said elevating the head, heart and shoulders comprises raising the head, heart and shoulders from the starting elevation angle to the final elevation angle over a period of between about 5 and 60 seconds.

8. (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim 1, wherein:
said regulating the intrathoracic pressure is performed by an impedance threshold device that is interfaced withan airway of the individual.

9. (Currently Amended)The method for performing cardiopulmonary resuscitation (CPR) of claim 1, further comprising:
positioning the individual on an elevation device such that at least the individual’s head is positioned on an upper support of the elevation device, wherein said elevating the individual’s 

10. (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim 1, wherein:
theis between about fifteen degrees to about thirty degrees relative to horizontal.

12. (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim [[9]] 11, further comprising:
actively decompressing the individual’s chest using the chest compression device.

13. (Currently Amended) A method for performing cardiopulmonary resuscitation (CPR), comprising:
performing CPR by repeatedly compressing the chest while gradually elevating the head, heart, and shoulders of an individual from a starting elevation angle to a final elevation angle greater than zero degrees relative to horizontal to actively drain venous blood from the brain using gravity, whereby elevation of the head, heart, and shoulders assists to lower intracranial pressure and increase cerebral perfusion pressure during the performance of the CPR, wherein the head, heart, and shoulders are elevated from the starting elevation angle to the final elevation angle within a first clinically-desirable timeframe selected to enable enough blood flow to the brain while the brain is being elevated;

after spontaneous circulation is established, stopping the performance of chest compressions while maintaining the head, heart, and shoulders of the individual in an elevated position for a second clinically-desirable timeframe;
wherein the second clinically-desirable timeframe is between about 1 and 60 minutes.

15. (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim 13, further comprising:
temporarily stopping the CPR procedure;
positioning the patient in a horizontal plane or orientation; and
assessing heart rhythm or another measured physiologic parameter of the patient to determine whether one or both of [[more]] CPR [[or]] and defibrillation are needed.

16. (Currently Amended) The method for performing cardiopulmonary resuscitation (CPR) of claim 13, wherein:
active draining of venous blood from the brain using gravity in combination with the regulation of intrathoracic pressure while performing CPR also enhances a refilling of the heart with [[the]] an increase of blood volume in the thorax of the individual, and reduces [[the]] a magnitude of [[the]] a venous pressure head that hits the brain with each compression to improve brain flow.

18. (Currently Amended)The method for performing cardiopulmonary resuscitation (CPR) of claim 17, wherein:
the individual’s neck is supported on a neck pad of the elevation device such that the neck pad supports the individual’s spine in a region of the individual’s cervical vertebrae; and
the method further comprises expanding the upper support lengthwise to maintain a position of the individual with the neck pad supporting the individual’s spine in the region of the individual’s cervical vertebrae, wherein during elevation of the upper support the individual’s upper body causes [[the]] an upper portion of the elevation device to extend away from [[the]] a lower portion to assist in preventing the individual from curling forward.

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach performing CPR by repeatedly compressing the chest
while gradually elevating the head, heart and shoulders of an individual and after spontaneous circulation established, stopping the performance of chest compressions while maintaining the  head, heart, and shoulders of the individual in an elevated position for a clinically-desirable timeframe, wherein the clinically-desirable timeframe is between about 1 and 60 minutes as substantially claimed in claim 1. These limitations, in combination with the remaining limitations of claim 1 are not taught nor suggested by the prior art of record.
The prior art of record fails to teach performing CPR by repeatedly compressing the chest
while gradually elevating the head, heart and shoulders of an individual and after spontaneous circulation is established, stopping the performance of chest compressions while maintaining the head, heart, and shoulders of the individual in an elevated position for a second clinically-desirable timeframe; wherein the second clinically-desirable timeframe is between about 1 and 60 minutes as substantially claimed in claim 13. These limitations, in combination with the remaining limitations of claim 13 are not taught nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LaToya M Louis/            Primary Examiner, Art Unit 3785